U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 SEC File Number: 333-140567 CUSIP Number 46620T 1 09 NOTICE OF LATE FILING (Check One): [] Form 10-K[]Form 11-K[] Form 20-F[ x] Form 10-Q[] Form N-SAR For Period Ended:September 30, 2010 If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:N/A Part IRegistrant Information Full Name of Registrant:SeaBridge FREIGHT, CORP Former Name if Applicable: TRINITYCARE SENIOR LIVING, INC. Address of Principal Executive Office (Street and Number): 2327 South Dock Street Palmetto, Florida 34221 Part IIRules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12(b)-25(b), the following should be completed.(Check box if appropriate) (a) [] The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) [X] The subject annual report or semi-annual report/portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report/portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) [] The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. Part IIINarrative State below in reasonable detail the reasons why form 10-K, 11-K, 20-F, 10-Q or N-SAR or portion thereof could not be filed within the prescribed time period. The Registrant is unable to file its Quarterly Report on Form 10-Q within the prescribed time period because the Company has experienced some difficulty in compiling its financial records to complete the preparation of the unaudited financial statements for the reporting period. Part IVOther Information Name and telephone number of person to contact in regard to this notification William Sklar (416) 410-1215 Have all other period reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). [X] Yes[] No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [] Yes[X] No If so; attach an explanation of the anticipated change, both narratively and quantitively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. SEABRIDGEFREIGHT, CORP (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:November 15, 2010 By/s/ Hank Hoffman Hank Hoffman, CEO & Director
